Citation Nr: 0832180	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for leukemia, including 
chronic myelomonocytic leukemia (CML) and acute 
myelologeonous leukemia (AML), to include as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to May 
1972, including a period of service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that the veteran submitted additional 
evidence to VA in October 2007.  A waiver of RO consideration 
was submitted by the veteran's appointed representative in 
November 2007.  Accordingly, a remand is not required in this 
case for consideration of this additional evidence added to 
the file since the issuance of the July 2007 SOC as it was 
accompanied by a waiver.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

Initially, the Board observes that the veteran is in receipt 
of monthly benefits from the Social Security Administration 
(SSA).  The veteran's receipt of social security disability 
income was most recently documented in a letter from a 
private health care provider received by VA in October 2007.  
The veteran's claims file also contains records from 2002 and 
2003 documenting the veteran's application for SSA benefits, 
and the reduction of his non-service connected pension after 
SSA benefits were granted.  However, SSA's decision to grant 
benefits and the records upon which that decision was based 
are not associated with the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds 
that, "[i]n the context of the duty to assist in obtaining 
records, the relevance of the documents cannot be known with 
certainty before they are obtained."  Hyatt v. Nicholson, 21 
Vet. App. 390 (2007).  Therefore, the RO should obtain and 
associate such records with the veteran's claims file.

The veteran contends that his leukemia was caused by his 
exposure to Agent Orange during his Vietnam service.  The 
veteran's service in Vietnam has been confirmed, and his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. §1116 
(2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Additionally, the Secretary of Veterans Affairs also has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  Neither chronic myelomontocytic leukema 
(CML) nor acute myelologeonous leumkemia (AML) are listed 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

On his March 2007 substantive appeal, the veteran asserted 
that two of his oncologists at the Siteman Cancer Center in 
St. Louis, Missouri, had told him that his leukemia was 
secondary to his exposure to herbicides in Vietnam.  The 
veteran had requested a written opinion from each of his 
oncologists and was awaiting a response.  On remand, the 
veteran should be asked to submit copies of any medical 
opinions that he received in response to his requests.    

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be asked to submit 
a copy of any medical opinions (from his 
oncologists or other health care 
providers) in his possession regarding 
the etiology of his current CML and/or 
AML.  

2.  The RO should also obtain and 
associate with the claims file the 
records upon which the Social Security 
Administration (SSA) based its decision 
to award benefits to the veteran.  If the 
search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



